Citation Nr: 0633716	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to an effective date prior to March 13, 2000, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in a December 
2003 decision.  The Board notes that an April 2000 
substantive appeal indicated that the veteran wanted a Board 
hearing at the local RO; however, the hearing was 
subsequently canceled by the veteran.  

The December 2003 Board decision reopened the claims of 
entitlement to service connection for tinnitus and for 
hearing loss, and remanded both for further development.  By 
rating decision in June 2005, the RO granted service 
connection for tinnitus, and the issue of service connection 
for tinnitus is therefore no longer in appellate status.   

The issue of an earlier effective date for the veteran's 
service-connected tinnitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was noted on entrance examination. 

2.  The veteran's preexisting right ear hearing loss did not 
increase in severity during service. 

3.  Left ear hearing loss disability was not manifested 
during the veteran's active duty service, nor is left ear 
hearing loss disability otherwise related to such service. 




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, and the 
service incurrence of sensorineural hearing loss may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a May 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to provide any evidence or 
information he may have pertaining to his claim.  Thus, the 
Board finds that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, additional notices were sent to the 
veteran's in September 2004 and March 2005.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In its December 2003 
remand, the Board noted that sufficient VCAA notice had not 
been sent to the veteran and remanded the case to the RO.  
The RO then took action to correct any defect by sending a 
VCAA notice to the veteran for his hearing loss disability.  
Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  Although 
the notice provided to the veteran in May 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the veteran's claim being returned to 
the Board for appellate review.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in January 2001, 
June 2004 and April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
bilateral hearing loss disability.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§ 1111.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  If the presumption of aggravation under 
§ 1153 arises, clear and unmistakable evidence (obvious or 
manifest) is required to rebut this presumption.  See 38 
C.F.R. § 3.306(b).

A May 1966 private medical report, prior to service, 
indicated that the veteran was in a road accident in April 
1966.  The report indicated that the veteran would have a 
complete neurological recovery, except he may have neural 
hearing loss chronically on the right. 

The veteran's August 1966 service entrance examination showed 
that the veteran had a puretone hearing threshold of 35 
decibels at 4000 hertz in the right ear.  It appears that the 
audiological results in August 1966 were reported in ASA 
units.  Current audiological results are reported in ISO 
(ANSI) units.  When the results of the August 1966 
examination are converted to ISO (ANSI) units, then the 
puretone hearing threshold in the right ear at 4000 hertz is 
40 decibels.  This meets the regulatory criteria for hearing 
loss in the right ear.  Because the right ear hearing loss 
was effectively noted on entrance examination, the 
presumption of soundness as to the right ear does not arise.  
The question then becomes whether the preexisting right ear 
hearing loss was aggravated during service.

The veteran did not have an audiological evaluation at the 
time of his discharge in November 1968, and there is 
otherwise no medical evidence of any increase in severity in 
the right ear during service.  The veteran's first post 
service treatment record concerning hearing loss is a July 
2000 private treatment report, which was 32 years after 
active service.  The private practitioner stated that the 
veteran had high frequency bilateral sensorineural hearing 
loss due to noise exposure.  

The veteran was afforded a VA examination in January 2001.  
The examiner indicated that the claims file was not available 
for review.  The examiner noted that the veteran had noise 
exposure as a roofer after service for many years.  The 
examiner found that the veteran suffered from bilateral high 
frequency sensorineural hearing loss.  The examiner stated 
that since the claims file was not available, it would be 
purely speculative for him to offer an opinion concerning 
whether the hearing loss resulted from active duty or not. 

In December 2003, the Board reopened and remanded this issue 
to the RO to review on the merits.  The Board determined that 
new and material evidence had been submitted that showed that 
the veteran had a current bilateral hearing disability under 
38 C.F.R. § 3.385, which was the reason for the denial of 
service connection in the prior final RO determination.  On 
remand, the veteran was afforded another VA audiological 
evaluation in June 2004.  The examiner again found that the 
veteran had bilateral high-frequency sensorineural hearing 
loss.  The veteran's service medical records were reviewed.  
Again, it was noted that the veteran was exposed to noise 
when he worked as a roofer after service.  The examiner 
stated that at enlistment, the veteran had high frequency 
hearing loss in the right ear at 4000 hertz with a reading of 
35 decibels.  However, the veteran opined that he could find 
no indication that worsening or aggravation of the veteran's 
right ear hearing loss had occurred.  The examiner did note 
that his review was made more difficult since audiometric 
testing was not performed at separation.  However, as he 
previously mentioned, he could not find that worsening of the 
veteran's preexisting right ear hearing loss had occurred.  
The examiner also opined that it was less likely than not 
that the veteran's hearing loss was related to military 
service.  

The veteran was afforded another VA examination in April 
2005.  The claims file was reviewed.  The examiner again 
noted that the veteran had additional non-military noise 
exposure after separation while working as a roofer.  The 
examiner indicated that an audiogram done showed bilateral 
high frequency sensorineural hearing loss.  The examiner 
indicated that review of the veteran's service medical 
records showed that he had a preexisting left ear threshold 
shift present at only 4000 hertz of 35 decibels.  The 
examiner opined that there was no indication that worsening 
or aggravation of the veteran's left ear hearing loss 
occurred during service.  Furthermore, the examiner opined 
that there was no indication that right ear hearing loss 
incurred during active duty.  Therefore, in his opinion, it 
was less likely than not that the veteran's current hearing 
loss was related to military noise exposure/acoustic trauma.  
The examiner provided an addendum to this VA examination 
report in February 2006 indicating that the veteran's 
preexisting threshold shift of 35 decibels at 4000 hertz was 
in his right ear not the left as stated in the April 2005 
examination report, but otherwise his opinion remained the 
same in that it was less likely than not that the veteran's 
current hearing loss in either ear was related to military 
noise exposure/acoustic trauma.  

The Board acknowledges the veteran's and his spouse's 
statements concerning that his hearing loss is related to 
service.  Although the veteran and his spouse are competent 
to report the facts regarding the veteran's disability, as 
lay persons they are not qualified to offer a medical 
diagnosis or a medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

The June 2004 and April 2005 (with February 2006 addendum) VA 
examination reports both clearly stated that there is no 
indication that the veteran's right ear hearing loss was 
worsened or aggravated during the veteran's active service.  
The Board also observes that there is no contrary competent 
medical evidence regarding the question of aggravation.  In 
other words, there is no medical evidence to refute the VA 
examiners' opinions.  There are no post-service medical 
records besides the VA examinations, except the June 2000 
private treatment record that merely refers to bilateral 
sensorineural hearing loss due to noise exposure.  There is 
nothing in the post-service records to suggest aggravation of 
the right ear during service or manifestation of left ear 
hearing loss during service or within one year of discharge.  
There is no competent supporting evidence of any pertinent 
symptoms for 32 years after service.  Therefore, based on the 
medical evidence of record, the Board must conclude that 
there was no increase in severity of the veteran's right ear 
hearing loss during service.  

Further, based on the medical evidence of record, there is no 
medical evidence to show that any current left ear hearing 
loss is directly related to service.  Again, the June 2004 
and April 2005 VA examination reports clearly stated that it 
was less likely than not that the veteran's hearing loss was 
related to service.  The Board notes that a July 2000 private 
opinion indicated that the veteran's hearing loss was due to 
noise exposure, but the examiner did not opine whether this 
exposure was from military service.  Further, all three VA 
examinations stated that the veteran suffered noise exposure 
after service during his occupation as a roofer.  Moreover, 
it was 32 years after service until the first medical 
evidence of bilateral sensorineural hearing loss so there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for bilateral hearing loss.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied. 


REMAND

The RO granted service connection for tinnitus in a June 2005 
rating decision and assigned an effective date of March 13, 
2000.  In September 2005, the veteran filed a notice of 
disagreement appealing the effective date assigned to his 
service-connected tinnitus.  The Board finds that the 
veteran's September  2005 statement is a timely notice of 
disagreement pursuant to 38 C.F.R. § 20.201 and the RO has 
not issued a statement of the case.  The Court has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet.App. 238 (1999).

As previously stated in the analysis part of this decision, 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
the issue of an earlier effective date for tinnitus for 
issuance of a statement of the case, it is reasonable for the 
RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
issue on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  With regard to the effective date for 
tinnitus issue, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2006), to include furnishing the 
veteran and his representative with an 
appropriate statement of the case.  The 
veteran and his representative should be 
advised of need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


